Title: The American Commissioners to Sartine, 16 July 1778: résumé
From: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John
To: Sartine, Antoine-Raymond-Gualbert-Gabriel de


<Passy, July 16, 1778: We shall take the first opportunity to send to Congress and the government of Massachusetts your letter of the 14th; it will, we are confident, lead to exertions for the relief of the islanders. Success is undoubted if British warships are withdrawn from the area; if not the difficulty will be great.
The enclosed letter from Mr. Schweighauser will show the troubles with prizes that still plague our frigates; please give orders for their relief. We also ask that British prisoners already or subsequently captured by our ships be confined in your jails at our expense, until we either exchange them or send them to America.>
